Pee. Cttbiam,
In ordinary cases, involving the care, custody, management, collection of rents, etc., of income-producing property, the compensation allowed the trustee in this case would be wholly inadequate ; but what is reasonable compensation depends largely on the circumstances of each case. In view of the special circumstances of this case, as shown by the evidence, we are not convinced that the court below erred in reducing appellant’s claim for commissions to the sum allowed.
Decree affirmed and appeal dismissed at appellant’s costs.